UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-4764 Dreyfus Municipal Bond Opportunity Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10 166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 04/30 Date of reporting period: 07/31/2013 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Municipal Bond Opportunity Fund July 31, 2013 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments101.3% Rate (%) Date Amount ($) Value ($) Alabama.7% Jefferson County, Limited Obligation School Warrants 5.25 1/1/17 2,000,000 2,000,820 Jefferson County, Limited Obligation School Warrants 5.00 1/1/24 1,000,000 998,910 Arizona2.2% Mohave County Industrial Development Authority, Correctional Facilities Contract Revenue (Mohave Prison, LLC Expansion Project) 8.00 5/1/25 5,000,000 5,975,000 Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.63 7/1/38 4,650,000 3,973,378 California14.1% Anaheim Public Financing Authority, Revenue (City of Anaheim Electric System Distribution Facilities) 5.25 10/1/34 3,185,000 3,392,057 California, GO (Insured; AMBAC) 6.00 2/1/18 2,245,000 2,712,342 California, GO (Various Purpose) 5.25 10/1/20 2,300,000 2,693,691 California, GO (Various Purpose) 5.75 4/1/31 7,725,000 8,399,856 California, GO (Various Purpose) 6.50 4/1/33 5,000,000 5,859,950 California, GO (Various Purpose) 6.00 11/1/35 3,000,000 3,404,970 California Health Facilities Financing Authority, Revenue (Providence Health and Services) 6.50 10/1/38 2,955,000 3,390,449 California Health Facilities Financing Authority, Revenue (Providence Health and Services) (Prerefunded) 6.50 10/1/18 45,000 a 56,278 California State Public Works Board, LR (Judicial Council of California) (Various Judicial Council Projects) 5.00 12/1/31 2,000,000 2,031,200 California State Public Works Board, LR (Various Capital Projects) 5.13 10/1/31 1,000,000 1,023,710 California Statewide Communities Development Authority, Revenue (Sutter Health) 5.50 8/15/26 2,670,000 2,956,918 Chula Vista, IDR (San Diego Gas and Electric Company) 5.88 2/15/34 2,000,000 2,223,580 Los Angeles Harbor Department, Revenue 5.25 8/1/25 5,000,000 5,716,200 Los Angeles Unified School District, GO 5.00 7/1/18 7,210,000 8,454,086 North Natomas Community Facilities District Number 4, Special Tax Bonds 5.00 9/1/30 1,500,000 1,448,130 Sacramento County, Airport System Senior Revenue 5.25 7/1/26 5,000,000 5,500,000 Sacramento County, Airport System Senior Revenue 5.50 7/1/29 1,500,000 1,651,455 San Diego County Regional Transportation Commission, Sales Tax Revenue 5.00 4/1/20 1,250,000 1,490,900 Colorado3.9% City and County of Denver, Airport System Subordinate Revenue 5.50 11/15/27 5,565,000 5,906,969 Colorado Housing and Finance Authority, Single Family Program Senior and Subordinate Bonds (Collateralized; FHA) 6.60 8/1/32 1,030,000 1,081,376 E-470 Public Highway Authority, Senior Revenue 5.38 9/1/26 1,000,000 1,036,870 Regional Transportation District of Colorado, Sales Tax Revenue (FasTracks Project) 5.00 11/1/27 5,335,000 5,870,154 University of Colorado Regents, University Enterprise Revenue 5.75 6/1/28 1,000,000 1,162,970 University of Colorado Regents, University Enterprise Revenue 5.25 6/1/36 2,065,000 2,201,249 Connecticut.8% Connecticut Development Authority, Water Facilities Revenue (Aquarion Water Company of Connecticut Project) 5.50 4/1/21 3,000,000 3,336,900 District of Columbia.7% Metropolitan Washington Airports Authority, Airport System Revenue 5.00 10/1/28 2,800,000 2,927,008 Florida5.7% Broward County, Port Facilities Revenue 5.00 9/1/22 3,285,000 3,576,084 Broward County Housing Finance Authority, MFHR (Pembroke Villas Project) (Insured; Assured Guaranty Municipal Corp.) 5.55 1/1/23 830,000 830,780 Citizens Property Insurance Corporation, Coastal Account Senior Secured Revenue 5.00 6/1/20 3,000,000 3,395,160 Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue 5.50 6/1/17 2,340,000 2,664,347 Citizens Property Insurance Corporation, Personal Lines Account/Commercial Lines Account Senior Secured Revenue 5.00 6/1/22 3,500,000 3,861,795 Jacksonville Electric Authority, Revenue (Saint Johns River Power Park System) 5.00 10/1/22 1,625,000 1,823,916 Martin County Industrial Development Authority, IDR (Indiantown Cogeneration, L.P. Project) 4.20 12/15/25 1,750,000 1,534,733 Orlando Utilities Commission, Utility System Revenue 5.00 10/1/19 2,325,000 2,748,429 Palm Bay, Educational Facilities Revenue (Patriot Charter School Project) 7.00 7/1/36 215,000 b 42,989 Palm Bay, Utility System Improvement Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 10/1/20 1,845,000 c 1,397,790 Pinellas County Health Facilities Authority, Health System Revenue (BayCare Health System Issue) (Insured; National Public Finance Guarantee Corp.) 0.23 11/15/23 2,000,000 d 1,902,000 Port of Palm Beach District, Revenue (Insured; XLCA) 0.00 9/1/23 1,000,000 c 521,090 Saint Johns County Industrial Development Authority, Revenue (Presbyterian Retirement Communities Project) 5.88 8/1/40 1,000,000 1,032,680 Georgia1.6% Atlanta, Airport General Revenue 5.00 1/1/27 3,000,000 3,085,950 Atlanta, Water and Wastewater Revenue 6.00 11/1/26 3,550,000 4,182,113 Hawaii.2% Hawaii Department of Budget and Finance, Special Purpose Revenue (Hawai'i Pacific Health Obligated Group) 5.63 7/1/30 1,000,000 1,029,940 Illinois7.5% Chicago, General Airport Third Lien Revenue (Chicago O'Hare International Airport) (Insured; National Public Finance Guarantee Corp.) 5.25 1/1/17 3,500,000 3,959,270 Chicago Board of Education, Unlimited Tax GO (Dedicated Revenues) 5.25 12/1/25 10,000,000 10,345,500 Illinois, GO 5.00 4/1/22 3,000,000 3,227,490 Illinois, GO 5.00 8/1/24 1,000,000 1,046,270 Illinois, GO 5.50 7/1/38 3,000,000 3,031,830 Illinois Finance Authority, Revenue (Rehabilitation Institute of Chicago) 6.00 7/1/43 2,500,000 2,572,300 Illinois Finance Authority, Revenue (The Carle Foundation) 5.00 8/15/18 2,500,000 2,845,475 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 5.50 6/1/23 1,750,000 1,949,132 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 6.00 6/1/28 3,975,000 4,345,470 Indiana1.1% Indiana Finance Authority, First Lien Wastewater Utility Revenue (CWA Authority Project) 5.25 10/1/25 1,500,000 1,656,105 Indiana Finance Authority, Midwestern Disaster Relief Revenue (Ohio Valley Electric Corporation Project) 5.00 6/1/39 2,000,000 1,873,260 Indiana Finance Authority, Revenue (Marquette Project) 5.00 3/1/39 1,400,000 1,254,120 Iowa.8% Iowa Finance Authority, Midwestern Disaster Area Revenue (Iowa Fertilizer Company Project) 5.00 12/1/19 3,500,000 3,430,980 Kansas.3% Kansas Development Finance Authority, Revenue (Lifespace Communities, Inc.) 5.00 5/15/30 1,500,000 1,470,675 Kentucky2.8% Mount Sterling, LR (Kentucky League of Cities Funding Trust Program) 6.10 3/1/18 5,500,000 6,083,825 Pendleton County, Multi-County LR (Kentucky Association of Counties Leasing Trust Program) 6.40 3/1/19 6,000,000 6,549,600 Louisiana1.7% Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Westlake Chemical Corporation Projects) 6.75 11/1/32 2,000,000 2,103,800 Tobacco Settlement Financing Corporation of Louisiana, Tobacco Settlement Asset-Backed Bonds 5.00 5/15/27 2,865,000 2,983,554 Tobacco Settlement Financing Corporation of Louisiana, Tobacco Settlement Asset-Backed Bonds 5.25 5/15/35 2,500,000 2,464,675 Maine.5% Maine Health and Higher Educational Facilities Authority, Revenue (MaineGeneral Medical Center Issue) 7.50 7/1/32 2,000,000 2,393,580 Maryland1.6% Maryland Transportation Authority, Airport Parking Revenue (Baltimore/Washington International Thurgood Marshall Airport Projects) 5.00 3/1/18 6,200,000 7,021,562 Massachusetts5.4% JPMorgan Chase Putters/Drivers Trust (Series 4328) (Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue) 5.00 5/15/21 8,000,000 e,f 8,332,640 Massachusetts Department of Transportation, Metropolitan Highway System Senior Revenue 5.00 1/1/27 5,000,000 5,309,400 Massachusetts Development Finance Agency, Revenue (Tufts Medical Center Issue) 6.25 1/1/27 2,250,000 2,486,160 Massachusetts Educational Financing Authority, Education Loan Revenue (Issue K) 5.25 7/1/29 3,500,000 3,393,390 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 10/15/35 1,750,000 1,835,067 Massachusetts Water Resources Authority, General Revenue 5.00 8/1/42 2,500,000 2,602,950 Michigan9.8% Detroit, Sewage Disposal System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 7.00 7/1/27 3,000,000 3,169,650 Detroit Water and Sewerage Department, Senior Lien Sewage Disposal System Revenue 5.25 7/1/39 2,500,000 2,291,675 Kent Hospital Finance Authority, Revenue (Spectrum Health System) 5.50 11/15/25 2,500,000 2,764,500 Lansing Board of Water and Light, Utility System Revenue 5.50 7/1/41 2,500,000 2,673,450 Michigan Finance Authority, Unemployment Obligation Assessment Revenue 5.00 7/1/22 7,500,000 8,242,500 Michigan Municipal Bond Authority, State Clean Water Revolving Fund Revenue 5.00 10/1/23 6,340,000 7,212,447 Michigan Strategic Fund, LOR (State of Michigan Cadillac Place Office Building Project) 5.00 10/15/17 2,590,000 2,893,911 Michigan Strategic Fund, SWDR (Genesee Power Station Project) 7.50 1/1/21 6,025,000 5,690,612 Romulus Economic Development Corporation, Limited Obligation EDR (Romulus HIR Limited Partnership Project) (Insured; ITT Lyndon Property Insurance Company) 7.00 11/1/15 5,000,000 5,701,650 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) 5.00 12/1/18 2,500,000 2,804,275 Missouri.7% Curators of the University of Missouri, System Facilities Revenue 5.00 11/1/19 2,500,000 2,976,200 Nevada.2% Clark County, Passenger Facility Charge Revenue (Las Vegas-McCarran International Airport) 5.00 7/1/30 1,000,000 1,040,560 New Jersey.5% New Jersey Turnpike Authority, Turnpike Revenue (Insured; National Public Finance Guarantee Corp.) 0.11 1/1/30 2,500,000 d 2,225,000 New York12.4% Austin Trust (Series 1107) (Port Authority of New York and New Jersey, Consolidated Bonds, 151st Series) 6.00 9/15/28 9,690,000 e,f 10,754,447 Long Island Power Authority, Electric System General Revenue 6.00 5/1/33 5,000,000 5,655,850 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue 5.00 11/15/32 1,850,000 1,927,589 Metropolitan Transportation Authority, Transportation Revenue 5.25 11/15/28 2,500,000 2,656,750 New York City, GO 5.00 10/1/36 5,000,000 5,158,600 New York City Health and Hospital Corporation, GO 5.00 2/15/18 5,265,000 5,954,083 New York City Industrial Development Agency, Senior Airport Facilities Revenue (Transportation Infrastructure Properties, LLC Obligated Group) 5.00 7/1/20 3,000,000 3,070,290 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/34 5,000,000 5,248,450 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 2/1/24 2,000,000 2,247,200 New York Liberty Development Corporation, Liberty Revenue (4 World Trade Center Project) 5.00 11/15/31 1,000,000 1,025,850 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 6.25 12/1/37 5,000,000 5,247,300 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 8/15/18 5,000,000 5,878,000 North Carolina1.0% Wake County Industrial Facilities and Pollution Control Financing Authority, PCR (Carolina Power and Light Company Project) (Insured; AMBAC) 0.11 10/1/22 4,725,000 d 4,417,875 Ohio.7% Cleveland-Cuyahoga County Port Authority, Senior Special Assessment/Tax Increment Revenue (University Heights - Public Parking Garage Project) 7.35 12/1/31 3,000,000 3,005,460 Oklahoma1.0% Oklahoma Municipal Power Authority, Power Supply System Revenue 6.00 1/1/38 4,000,000 4,431,680 Pennsylvania3.7% Allegheny County Port Authority, Special Transportation Revenue 5.25 3/1/23 2,715,000 3,042,212 Pennsylvania Economic Development Financing Authority, Unemployment Compensation Revenue 5.00 7/1/22 3,000,000 3,313,290 Pennsylvania Higher Educational Facilities Authority, Revenue (University of Pennsylvania Health System) 6.00 8/15/26 5,000,000 5,755,900 Philadelphia School District, GO 5.25 9/1/23 4,000,000 4,411,040 South Carolina1.2% South Carolina Public Service Authority, Revenue Obligations 5.50 1/1/38 5,000,000 5,372,400 Tennessee.6% Johnson City Health and Educational Facilities Board, HR (Mountain States Health Alliance) 6.00 7/1/38 2,435,000 2,610,320 Texas8.0% Brownsville, Utilities System Revenue 5.00 9/1/28 2,225,000 2,355,096 Dallas and Fort Worth, Joint Improvement Revenue (Dallas/Fort Worth International Airport) 5.00 11/1/42 5,000,000 4,742,300 Houston, Airport System Special Facilities Revenue (Continental Airlines, Inc. Terminal Improvements Projects) 6.13 7/15/17 1,600,000 1,595,232 Houston, Airport System Subordinate Lien Revenue 5.00 7/1/17 2,500,000 2,817,425 Houston Community College System, Limited Tax GO 5.00 2/15/29 2,000,000 2,167,180 Love Field Airport Modernization Corporation, Special Facilities Revenue (Southwest Airlines Company - Love Field Modernization Program Project) 5.00 11/1/22 2,000,000 2,108,920 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Corp.) 5.75 1/1/40 5,665,000 6,187,086 North Texas Tollway Authority, Second Tier System Revenue 5.75 1/1/38 5,510,000 5,791,892 San Antonio, Electric and Gas Systems Junior Lien Revenue 5.00 2/1/43 3,500,000 3,606,785 San Antonio, Water System Revenue 5.00 5/15/36 3,945,000 4,141,382 Virginia.7% Virginia Housing Development Authority, Commonwealth Mortgage Revenue 6.25 7/1/31 2,795,000 3,043,531 Washington2.5% Chelan County Public Utility District Number 1, Consolidated System Revenue 5.00 7/1/17 2,180,000 2,448,402 Energy Northwest, Electric Revenue (Project 3) 5.00 7/1/18 2,500,000 2,924,925 Washington, Motor Vehicle Fuel Tax GO (State Road 520 Corridor Program - Toll Revenue) 5.00 6/1/33 2,255,000 2,375,778 Washington Health Care Facilities Authority, Revenue (Providence Health and Services) 5.00 10/1/42 3,500,000 3,452,155 West Virginia1.2% West Virginia University Board of Governors, University Improvement Revenue (West Virginia University Projects) 5.00 10/1/36 5,000,000 5,189,750 Wisconsin1.4% Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care, Inc.) 5.50 4/15/29 2,200,000 2,267,518 Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care, Inc.) 6.40 4/15/33 4,000,000 4,005,040 U.S. Related4.1% Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 5.00 7/1/21 3,610,000 3,402,353 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 5.25 7/1/29 3,820,000 3,395,713 Puerto Rico Commonwealth, Public Improvement GO 6.00 7/1/28 1,000,000 965,580 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/24 1,500,000 1,427,490 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/19 2,515,000 2,579,661 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/39 1,500,000 1,501,695 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 5,000,000 5,005,000 Total Long-Term Municipal Investments (cost $434,444,468) Short-Term Municipal Coupon Maturity Principal Investment.6% Rate (%) Date Amount ($) Value ($) California; California, GO Notes (Kindergarten-University) (LOC; Citibank NA) (cost $2,500,000) 0.04 8/1/13 2,500,000 g Total Investments (cost $436,944,468) % Liabilities, Less Cash and Receivables %) ) Net Assets % a This security is prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Non-income producingsecurity in default. c Security issued with a zero coupon. Income is recognized through the accretion of discount. d Variable rate securityinterest rate subject to periodic change. e Collateral for floating rate borrowings. f Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2013, these securities were valued at $19,087,087 or 4.3% of net assets. g Variable rate demand note - rate shown is the interest rate in effect at July 31, 2013. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At July 31, 2013, net unrealized appreciation on investments was $14,999,689 of which $21,084,249 related to appreciated investment securities and $6,084,560 related to depreciated investment securities. At July 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempts Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of July 31, 2013 in valuing the fund's investments: The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All preceding securities are categorized as Level 2 in the hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Municipal Bond Opportunity Fund By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date September 25, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: September 25, 2013 By: /s/ James Windels James Windels Treasurer Date: September 25, 2013 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
